Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 1/31/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-13 are allowed because the prior art of record fails to disclose that:
-a controller configured to, in each of the reactance elements: control the forward bias supply to control a resistance of the PIN diode; and control the at least one reverse bias supply to apply the first reverse bias level to discharge an intrinsic layer of the PIN diode followed by the second reverse bias level to reverse bias the PIN diode as combined in claim 1.	
- a means for connecting a first reverse bias voltage to the PIN diodes;  and after connecting the first reverse bias voltage to the PIN diodes and before forward biasing the PIN diodes, connecting a second reverse bias voltage, greater than the first reverse bias voltage, to the PIN diodes; and means for blocking the means for discharging from RF power applied by the power supply as combined in claim 7.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  



/DINH T LE/            Primary Examiner, Art Unit 2842